Citation Nr: 0333132	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jay Som, Law Clerk





REMAND 

The veteran served on active duty from December 1967 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2000 and January 2002 
of the St. Petersburg, Florida Regional Office of the 
Department of Veterans Affairs. 

In this case, the Board has received evidence pertinent to 
the claim of service connection for diabetes.  This evidence 
has not been initially considered by the RO and there is no 
waiver of initial consideration by the RO.  Also the record 
does not contain sufficient medical evidence to decide the 
claim. 

As for the claim of unemployability, the veteran states that 
he was terminated from his last job because of his service-
connected disability. 

Under VA's duty to assist, the case is remanded for the 
following action: 

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5103 and 5103A, and any other 
applicable legal precedent.  

2.  Ask the veteran to submit employment 
records that pertain to the termination 
of his last job.  If necessary, assist 
the appellant in obtaining the records. 

3.  Obtain the clinical records for 
treatment of arthritis with steroids 
since 1989 from the VA Outpatient Clinic 
in Jacksonville, Florida.  

4.  If additional evidence is received, 
determine whether a medical examination 
or medical opinion is necessary to decide 
the claim of service connection for 
diabetes. 38 C.F.R. § 3.159(c)(4).  

5.  After the above development has been 
completed, review all the evidence of 
record and adjudicate the claims.  If any 
benefit sought is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



